Murray, C. J., delivered the opinion of the Court.
Heydenfeldt, J., concurred.
On the trial of this cause in the Court below, the plaintiffs intro*467duced as a witness one Webb, who testified on his voir dire, that he had negotiated the contract between the parties, and that his brokerage or compensation depended on the plaintiff's recovery; as it was a custom among brokers not to charge commissions in case a sale miscarried.
The witness was incompetent, and should have been excluded; inasmuch as he was directly interested in the event of the suit.
Judgment reversed, and new trial ordered.